DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (JP 10-141050 using machine translation provided by applicant) in view of Konrad et al. (US 2011/0100094 A1; hereinafter Konrad).
Regarding claim 1, Funahashi discloses an exhaust gas purification device (Figure 1) comprising: a pre-oxidation catalyst [16] (see monolith catalyst [16] supported by brackets [16a, 16a] in Figure 1) disposed in an exhaust gas passage disposed right next to an engine mounted in a vehicle body; and a muffler [11] that is provided in such a manner as to surround the pre-oxidation catalyst [16], and discharges exhaust gas generated in the engine while reducing noise, wherein the muffler [11] has: an inlet (see upstream end of cone body [19]) which is connected to an upstream side exhaust pipe [17] right next to the engine, and into which the exhaust gas is introduced; and an outlet [18a] which is connected to a downstream side exhaust pipe [18], and from which the exhaust gas introduced from the inlet (see upstream end of cone body [19]) is discharged through the pre-oxidation catalyst [16] (paragraphs 0007-0012 and Figure 1).  Funahashi does not disclose a downstream side purification device.  Konrad, however, teaches a similar exhaust gas purification device [1] comprising: a pre-oxidation catalyst [3] disposed in an exhaust gas passage [6], the exhaust gas purification device [1] includes a downstream side purification device [8] that is disposed in the exhaust gas passage [6] on a downstream side of the pre-oxidation catalyst [3], and accommodates a second oxidation catalyst [4] that is larger than the pre-oxidation catalyst [3] and a particulate matter removing filter [5], and the exhaust gas is discharged to the atmosphere after the exhaust gas flows through the downstream side purification device [8] (paragraphs 0024-0027 and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a purification device downstream of Funahashi’s muffler which accommodating a second oxidation catalyst that is larger than the pre-oxidation catalyst and a particulate matter removing filter because Konrad teaches that this configuration experiences comparatively low pressure loss value over the pre-catalyst and removes soot and ash from the exhaust gas resulting in lower emissions (paragraphs 0002 and 0026-0027).
Regarding claim 2, the modified Funahashi discloses the exhaust gas purification device according to claim 1, wherein the pre-oxidation catalyst [16] has: a catalyst support (Pt or Pd) that supports catalyst particles; and a metal substrate (porous alumina carrier) that has thereon the catalyst support (Pt or Pd) (paragraph 0009).
Regarding claim 3, the modified Funahashi discloses the exhaust gas purification device according to claim 1, wherein the muffler [11] has: a noise-reducing tubular portion [14] (mislabeled [16] in Figure 1) that is formed in a tubular shape, and in which the pre-oxidation catalyst [16] is disposed; a first expansion chamber [14a] which is formed between the inlet (see upstream end of cone body [19]) and the pre-oxidation catalyst [16], and into which the exhaust gas flows; a first partition wall portion [16a] (see upstream bracket [16a]) that is disposed on an outflow side of the first expansion chamber [14a] and seals between an outer circumferential surface of the pre-oxidation catalyst [16] at an inflow side end portion thereof and an inner circumferential surface of the noise-reducing tubular portion [14]; a second partition wall portion [16a] (see downstream bracket [16a]) that faces the first partition wall portion [16a] and seals between an outer circumferential surface of the pre-oxidation catalyst [16] at an outflow side end portion thereof and the inner circumferential surface of the noise-reducing tubular portion [14]; and a second expansion chamber [14b] which is formed between the second partition wall portion [16a] and the pre-oxidation catalyst [16] at the outflow side end portion thereof, and the outlet [18a], wherein the exhaust gas flows into the second expansion chamber [14b] through the pre-oxidation catalyst [16], and the pre-oxidation catalyst [16] is supported by the first partition wall portion [16a] and the second partition wall portion [16a] in the noise-reducing tubular portion [14] (paragraphs 0007-0012 and Figure 1).
Regarding claim 4, the modified Funahashi discloses the exhaust gas purification device according to claim 1, wherein the muffler [11] has: a noise-reducing tubular portion [14] (mislabeled [16] in Figure 1) that is formed in a tubular shape, and in which the pre-oxidation catalyst [16] is disposed; a connecting pipe [19] that has at one end thereof the inlet (see upstream end of cone body [19]) and is at the other end thereof connected to the pre-oxidation catalyst [16] at the inflow side end portion of the pre-oxidation catalyst [16], wherein the exhaust gas introduced into the inlet (see upstream end of cone body [19]) flows out to the pre-oxidation catalyst [16] at the inflow side end portion thereof through the connecting pipe [19]; a first partition wall portion [16a] (see upstream bracket [16a]) that seals between an outer circumferential surface of the pre-oxidation catalyst [16] at an inflow side end portion thereof and an inner circumferential surface of the noise-reducing tubular portion [14]; a second partition wall portion [16a] (see downstream bracket [16a]) that faces the first partition wall portion [16a] and seals between the outer circumferential surface of the pre-oxidation catalyst [16] at an outflow side end portion thereof and the inner circumferential surface of the noise-reducing tubular portion [14]; and an expansion chamber [14b] which is formed between the second partition wall portion [16a] and the pre-oxidation catalyst [16] at the outflow side end portion thereof, and the outlet [18a], wherein the exhaust gas flows into the expansion chamber [14b] through the pre-oxidation catalyst [16], and the pre-oxidation catalyst [16] is supported by the first partition wall portion [16a] and the second partition wall portion [16a] in the noise-reducing tubular portion [14] (paragraphs 0007-0012 and Figure 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Funahashi in view of Konrad as applied to claim 3 above, and further in view of Olson (US 4,209,493).
Regarding claim 5, the modified Funahashi does not disclose the second partition wall having a plurality of through holes.  Olson, however, teaches a similar exhaust gas purification device (Figure 1) comprising: a muffler [1] surrounding a pre-oxidation catalyst [17], a first partition wall portion [21] sealing between an outer circumferential surface [20] of the pre-oxidation catalyst [17] at an inflow side end portion thereof and an inner circumferential surface of a noise reducing tubular portion [2], and a second partition wall portion [22] sealing between the outer circumferential surface [20] of the pre-oxidation catalyst [17] at an outflow side end portion thereof and the inner circumferential surface of the noise reducing tubular portion [2], wherein the second partition wall portion [22] has a plurality of through holes [23] that are formed through a surface of the second partition wall portion [22] that faces the first partition wall portion [21] (col. 2 lines 52-57, col. 3 lines 31-49, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Funahashi second partition wall portion to have a plurality of through holes because Olson teaches that this configuration creates a closed resonating chamber between the catalyst casing and the shell that acts to further attenuate acoustical energy (col. 3 lines 40-46).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the combination including the limitations in the invention as claimed is neither disclosed nor rendered obvious by the prior art.  Wagner (US 4,094,644) is the closest prior art.  Wagner discloses an exhaust gas purification device (Figure 1) comprising: a pre- catalyst [50] disposed in an exhaust gas passage disposed right next to an engine mounted in a vehicle body; and a muffler [10] that is provided in such a manner as to surround the pre- catalyst [50], and discharges exhaust gas generated in the engine while reducing noise, wherein the muffler [10] has: an inlet [28] which is connected to an upstream side exhaust pipe [16] right next to the engine, and into which the exhaust gas is introduced; and an outlet [76’] which is connected to a downstream side exhaust pipe [76], and from which the exhaust gas introduced from the inlet [28] is discharged through the pre- catalyst [50], wherein the muffler [10] has: a noise-reducing tubular portion [12] that is formed in a tubular shape, and in which the pre- catalyst [50] is disposed; a first expansion chamber [32, 34] which is formed between the inlet [28] and the pre- catalyst [50], and into which the exhaust gas flows; a first partition wall portion [44] that is disposed on an outflow side of the first expansion chamber [32, 34] and seals between an outer circumferential surface (se [48]) of the pre- catalyst [50] at an inflow side end portion thereof and an inner circumferential surface of the noise-reducing tubular portion [12]; a perforated pipe [62] that is at one end thereof connected to the outer circumferential surface of the pre- catalyst [50] at an outflow side end portion of the pre- catalyst [50], and at the other end thereof connected (via outlet pipe [76]) to the outlet [76’], the perforated pipe [62] having a plurality of perforated holes [86, 90] that are formed through an outer circumferential surface of the perforated pipe [62]; and an outer circumferential expansion chamber [56, 92] that is provided between the outer circumferential surface of the perforated pipe [62] and the outer circumferential surface of the pre- catalyst [50], and the inner circumferential surface of the noise-reducing tubular portion [12], wherein the exhaust gas flowing through the pre- catalyst [50] flows into the outer circumferential expansion chamber [56, 92] through the plurality of the perforated holes [86, 90] (specifically through second set of perforations [90]), and the pre- catalyst [50] is supported by the first partition wall portion [44] and the one end of the perforated pipe [62] in the noise-reducing tubular portion [12] (col. 2 lines 3-61 and Figure 1).  However, Wagner does not disclose a downstream side purification device that accommodates a second oxidation catalyst that is larger than the pre- catalyst and a particulate matter removing filter.  Furthermore, since Wagner’s exhaust gas purification device is disclosed as being a space saving design for a motorcycle, it would not be obvious to include downstream purification devices, especially a particulate matter removing filter which are not common on motorcycle exhaust.  Therefore, claim 6 is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Ishibashi et al. (US 5,897,843) and Bailey et al. (US 4,050,903) which further disclose a state of the art for catalytic mufflers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746